SCHWARTZ, Chief Judge.
Mrs. Diaz, a sixty-one year old lady, sued Xtra Super Food Centers, Inc. for injuries caused by a slip and fall at its store. According to each of the three doctors who testified, including a board certified orthopedist who examined her for the defense, she sustained a 50% compression fracture to a lumbar vertebra, a permanent injury which will cause pain throughout her life. There were undisputed unreimbursed medical expenses of $3,200.00 and lost wages of $560.00. A jury found total damages of $5,000.00.1
We hold that this award — which allocates less than $1,300.00 for all the other damage items, including the intangibles — was grossly inadequate to compensate Mrs. Diaz for the permanent and serious injury she undeniably suffered. See Griffis v. Hill, 230 So.2d 143 (Fla.1969); Dorvil v. Purolator Courier Corp., 578 So.2d 294 (Fla. 3d DCA 1991); Powers v. Johnson, 562 So.2d 367 (Fla. 2d DCA 1990), review dismissed, 570 So.2d 1304 (Fla.1990); Goff v. 392208 Ontario Ltd., 539 So.2d 1158 (Fla. 3d DCA 1989). On that basis, the cause is remanded for a new trial on damages only.
Reversed and remanded.

. The jury also found the plaintiff guilty of 60% comparative negligence. No issue is made on appeal of the 60%-40% split in the liability determination.